 

Exhibit 10.7

 

TERMINATION

 

Reference is made to the letter agreement, dated as of December 12, 2014 (the
“Agreement”), between CB Pharma Acquisition Corp. (the “Company”) and Fortress
Biotech, Inc. (formerly Coronado Biosciences, Inc.) (the “Admin Provider”).

 

The parties hereby agree that the Agreement is terminated effective as of the
date hereof and that the Company does not owe any further amounts to the Admin
Provider pursuant to the Agreement and that any amounts accrued as of the date
hereof pursuant to the Agreement shall be forgiven.

 

IN WITNESS WHEREOF, the undersigned have caused this termination to be executed
as of May 20, 2016.

 

  CB PHARMA ACQUISITION CORP.         By: /s/ Lindsay A. Rosenwald   Name:
Lindsay A. Rosenwald   Title: CEO       FORTRESS BIOTECH, INC.         By: /s/
Lindsay A. Rosenwald   Name: Lindsay A. Rosenwald   Title: CEO

 

 

 

